Citation Nr: 0703318	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  02-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
gouty arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 rating decision 
of the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In June 2005, the Board denied the veteran's appeal.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2006, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the case to the Board for action 
consistent with the joint motion.  


REMAND

It is clear from the joint motion of the parties and from 
written argument submitted by the veteran's attorney that the 
veteran's claim for a higher initial rating for the service-
connected gout is premised in part on establishing service 
connection for systemic gout.  Therefore, the veteran's claim 
to reopen a claim of entitlement to service connection for 
systemic gout should be adjudicated by the originating agency 
before the Board decides the issue on appeal.  Moreover, 
while this case is in remand status, the originating agency 
should also address the claim for a total rating based on 
unemployability raised by the veteran's representative in 
correspondence submitted in July 2001.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
any indicated development and then 
adjudicate the veteran's claim to reopen 
a claim for service connection for 
systemic gout.  If it has not been 
rendered moot, the RO or the AMC should 
also adjudicate the veteran's claim for a 
total rating based on unemployability due 
to service-connected disabilities.  It 
should also inform him of his appellate 
rights.

2.  The RO or the AMC should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, a supplemental 
statement of the case should be issued, 
and the appellant and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  All issues properly in appellate status 
should be returned to the Board at the same time.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



